Name: Commission Decision (EU) 2018/1304 of 19 September 2018 on the proposed citizens' initiative entitled Ã¢ Eat ORIGINal! Unmask your foodÃ¢ (notified under document C(2018) 6054)
 Type: Decision
 Subject Matter: European construction;  health;  agricultural policy;  political framework;  consumption;  parliament;  marketing;  foodstuff
 Date Published: 2018-09-28

 28.9.2018 EN Official Journal of the European Union L 244/107 COMMISSION DECISION (EU) 2018/1304 of 19 September 2018 on the proposed citizens' initiative entitled Eat ORIGINal! Unmask your food (notified under document C(2018) 6054) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled Eat ORIGINal! Unmask your food refers to the following: We call on the European Commission to impose mandatory declaration of origin for all food products in order to prevent frauds, protect public health and guarantee consumers' right to information. (2) The objectives of the proposed citizens' initiative refer to the following: 1. Make the indication of the country of origin mandatory for all processed and unprocessed foods circulating in EU, with no derogation for registered trademarks and geographical indications. 2. With regard to processed foods, origin labelling is made mandatory for primary ingredients when different from the origin of the final product. 3. Improve consistency of the labels including harmonized informations about production and processing methods in order to ensure transparency throughout the food chain. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) A legal act of the Union for the purpose of implementing the Treaties can be adopted for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 of the Treaty on the Functioning of the European Union (TFEU). (6) For those reasons, the proposed citizens' initiative does not fall manifestly outside the framework of the Commission's powers to submit proposals for legal acts of the Union for the purpose of implementing the Treaties. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Eat ORIGINal! Unmask your food should therefore be registered. HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Eat ORIGINal! Unmask your food is hereby registered. Article 2 This Decision shall enter into force on 2 October 2018. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Eat ORIGINal! Unmask your food, represented by Mr Roberto Moncalvo and Ms Christiane Foulier Lambert acting as contact persons. Done at Brussels, 19 September 2018. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.